Citation Nr: 0532919	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for ganglion cyst of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from February 1980 to June 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for a low 
back disorder, asbestos exposure, sinusitis, right ear 
hearing loss, and sleep apnea.  Service connection was 
granted for excision of a plantar wart of the right foot, 
residuals of arthroscopy of the left shoulder, residuals of 
anterior cruciate ligament repair with arthroscopy of the 
right knee, left ear hearing loss, tinnitus, and ganglion 
cyst of the left wrist.  The veteran limited his appeal to 
the issues of service connection for a low back disability, 
sinusitis, left ear hearing loss, and sleep apnea, as well as 
the ratings for residuals of arthroscopy of the left 
shoulder, residuals of anterior cruciate ligament repair with 
arthroscopy of the right knee, left ear hearing loss, and 
ganglion cyst of the left wrist.  

In a March 2001 decision, the Board denied a higher rating 
for left ear hearing loss and remanded the other issues to 
the RO for further development.  In January 2003, the RO 
granted 10 percent ratings for the left shoulder and right 
knee disabilities.  In an August 2003 decision, the Board 
denied service connection for right ear hearing loss and 
sleep apnea.  The Board denied higher ratings for residuals 
of arthroscopy of the left shoulder and for residuals of 
anterior cruciate ligament repair with arthroscopy of the 
right knee.  The issues of service connection for a low back 
disorder and sinusitis as well as the issue of entitlement to 
a higher rating for ganglion cyst of the left wrist were 
remanded to the RO for further development.  

In a July 2005 rating decision, service connection was 
granted for sinusitis; thus that issue was resolved.  In 
addition, a 10 percent rating was granted for the ganglion 
cyst of the left wrist effective from the date of service 
connection.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of the rating remains in appellate 
status.

The case is now ready for appellate review.  

FINDINGS OF FACT

1.  The veteran's mechanical low back strain is attributable 
to service.

2.  The veteran's ganglion cyst of the left wrist is no more 
than superficial and painful or tender and painful on 
objective demonstration; the ganglion cyst does not cause 
functional impairment of the wrist.  


CONCLUSIONS OF LAW

1.  Mechanical low back strain was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).

2.  The criteria for rating in excess of 10 percent for 
ganglion cyst of the left wrist are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2002 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June 2003, April 2004, and October 2004 letters from the RO 
to the claimant.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the May 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined multiple times.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Service Connection for a Low Back Disorder

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a layperson has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records showed that on January 14, 1991, 
the veteran presented with complaints of severe back pain 
after popping up while doing sit-ups.  He stated that he felt 
a pop between his shoulder blades and, currently, it hurt 
when he turned his head.  There was no tenderness, but there 
was localized pain to the mid-scapular area.  The veteran 
could flex his head with some discomfort.  The impression was 
muscle sprain.  He was given Ibuprofen and told to use moist 
heat.  He was restricted from doing sit-ups and push-ups.  On 
January 23, 1991, the veteran was seen for follow-up.  It was 
noted that the veteran had strained his midline muscles, but 
was much improved.  He had good range of motion of his back.  
The impression was muscle strain, resolving as expected.  He 
was told to use Motrin.  

In February 1998, the veteran was afforded a separation 
examination.  At that time, the veteran reported that he had 
recurrent back pain or a back injury.  Examination of the 
musculoskeletal system was normal.  The examiner indicated 
that the veteran had chronic mechanical low back pain which 
was secondary to carrying ruck sacks and marching.  

In July 1998, the veteran was afforded a VA general medical 
examination.  At that time, the veteran reported that he had 
a history of performing marching with heavy weights and that 
he had developed low back pain.  The diagnosis was chronic 
low back pain.  

In July 1998, the veteran was afforded a VA spine examination 
by the same examiner who performed the general medical 
examination.  At that time, the veteran indicated that during 
service, he was in a light infantry type of assignment and 
performed marching with heavy weights of up to 70 pounds.  He 
developed chronic low back pain which bothered him on and 
off.  He did not receive treatment and was not taking 
medication.  Physical examination revealed that the 
musculature of the back was normal and range of motion was 
normal.  The diagnosis was chronic low back pain.  

In August 2003, the Board remanded this case for the veteran 
to be afforded a VA examination to determine if the veteran 
had a back disorder which was related to service and to also 
determine if the veteran had low back pain which was 
attributable to a back disorder.  

In March 2005, the veteran was afforded a VA examination.  
The examiner indicated that he could not find any back 
entries in the claims file.  The veteran related that he had 
intermittent back pain with flare-ups, but no functional 
impairment and it did not interfere with his job.  Physical 
examination revealed that he could flex to 95 degrees, extend 
to 30 degrees, lateral flex to 30 degrees, and lateral rotate 
to 30 degrees.  The musculature of the back was strong with 
no postural abnormalities nor any fixed deformities.  The 
veteran ambulated without difficulty.  There were no 
radicular symptoms.  Most of the discomfort was over the 
lower lumbar area along the midline.  The examiner indicated 
that the back did not appeal to be causing any functional 
impairment, according to the veteran's comment.  The examiner 
stated that there was minimal painful motion, but no spasms 
or weakness.  X-rays revealed partial lumbarization of S1 
vertebral body on the left; otherwise normal lumbosacral 
spine.  The diagnosis was mechanical low back sprain.  

At this juncture, the Board notes that there were inservice 
notation of back pain, treatment, and diagnosis, as cited 
above.  It is unclear why the examiner was unable to locate 
the January 1991 episode although the pain was apparently 
localized to the midline back muscles and the upper scapular 
area of the back.  It is also unclear as to why the examiner 
failed to note the examiner's documentation of chronic 
mechanical low back pain on the separation examination.  

Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derives from an inservice disease or injury.  Id.  
Thus, there must be an identified underlying disease or 
injury.

In this case, the veteran has back pain.  The recent VA 
examination also showed that he has slight limitation of 
motion of the spine and some minimal painful motion.  The 
examiner diagnosed the veteran as having mechanical low back 
strain.

The record reflects that the veteran suffered a back injury 
with pain localized to the midline muscles and upper scapular 
area of the back in January 1991.  It apparently resolved 
with treatment at that time.  However, when the veteran was 
separated from service, he reported a history of low back 
pain.  The examiner indicated that the veteran had chronic 
mechanical low back pain due to carrying heavy weights and 
marching.  The same basic diagnosis was made immediately 
after service and at the current time the examiner has 
characterized essentially the same or similar signs and 
symptoms as mechanical low back strain.  

The Board finds that the veteran's mechanical low back strain 
is attributable to service.  It was noted during service that 
the veteran had chronic low back pain.  The Board accords 
substantial probative weight to the veteran's report of 
chronic low back pain at the time of his separation from 
service.  Although service medical records only document 
inservice treatment for upper scapular/midline muscle pain, 
the veteran has stated that he did not seek treatment in 
service for his low back pain related to the heavy lifting he 
was required to perform.  This is substantiated by the 
record.  Nonetheless, the record on appeal also does show 
complaints and a diagnosis of chronic low back pain 
immediately after separation.  Thus, continuity of 
symptomatology is also demonstrated.  Although a VA 
examination was sought to clarify the nature of the back 
disability, that is, to ensure that there was underlying back 
pathology causing the back pain and whether that pathology 
had its onset in service, the VA examination was inadequate 
as the examiner was apparently unable to locate any entries 
relative to the back although he did provide a diagnosis to 
account for the veteran's continued complaints of low back 
pain.  Thus, the Board finds that the evidence is in relative 
equipoise as to whether the veteran's current mechanical low 
back strain is related to the signs and symptoms documented 
in service and soon thereafter through the present time.  
Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that service connection for mechanical low 
back strain is warranted.  


Rating for Ganglion Cyst of the Left Wrist

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In July 1998, the veteran was afforded a VA general medical 
examination.  Physical examination revealed a small ganglion 
cyst, probably 7 millimeters in diameter, on the palmar 
surface of the left wrist.  This ganglion cyst did not bother 
him.  X-rays showed no abnormality.  

In November 2002, the veteran was afforded a VA joints 
examination.  Physical examination revealed that wrist 
dorsiflexion was zero to 75 degrees.  Normal range of motion 
was noted to be zero to 70 degrees.  Wrist radial deviation 
was from zero to 15 degrees.  Normal range of motion was 
noted to be zero to 20 degrees.  Wrist palmar flexion and 
ulnar deviation were normal.  It was noted that there was a 
cystic formation of the distal radius.  The diagnosis was 
ganglion cyst of the left wrist.  In a December 2002 
addendum, the examiner stated that the veteran's ganglion 
cyst had been present without limitation for 10 years.  

In August 2003, the Board remanded this case to afford the 
veteran a VA examination to ascertain the symptomatology 
associated with the ganglion cyst of the left wrist.  In 
March 2005, the veteran was scheduled for a skin examination, 
but the veteran did not have any skin complaints, so it was 
canceled.  Skin evaluation was performed in conjunction with 
the joints examination.  In March 2005, the veteran was 
afforded a joints examination.  At that time, the veteran 
reported that he had pain with activity and his cyst would 
act up monthly for 3-5 days.  The veteran reported that he 
did not use medication and there was no functional 
impairment.  The veteran did not use crutches, braces, canes, 
or special shoes, and he had not had surgery.  The ganglion 
cyst did not interfere with his daily activities.  The 
veteran was ambidextrous and used no prostheses.  Physical 
examination showed that the veteran could dorsiflex and 
palmar flex the left wrist and hand from zero to 70 degrees 
and zero to 80 degrees, respectively with radial and ulnar 
deviation performed from zero to 20 degrees and zero to 45 
degrees, respectively.  There was a 1 by 1 centimeter 
palpable, but not visible ganglion cyst noted over the volar 
surface of the left wrist, over the distal radius.  It was 
not tender to palpation and there were no skin changes.  
Again, the examiner stated that he could not see it, but 
could feel it.  It was not disfiguring.  Grasps were equal.  
In consideration of DeLuca, the examiner had the veteran 
perform additional range of motion exercises.  There was no 
pain, weakness, fatigability, or incoordination, and the 
range of motion did not decrease.  The major functional 
impact was pain when it flared up, but there was no 
interference with daily activities and caused no functional 
impairment.  The wrist was not unstable.  The diagnosis was 
ganglion cyst of the left wrist.  

The veteran is rated analogous to scarring.  There has been a 
change in the rating criteria during the pendency of the 
appeal.  Since there was a change in regulation during the 
pendency of this appeal, the Board must consider each version 
of the regulation that is more favorable to the claim. 
However, the effective date of a liberalizing regulation may 
be no later than the effective date of the regulation.  In 
this case, neither version is more favorable to the veteran. 



Prior to August 30, 2002, scars were evaluated as follows.

Disfiguring scars of the head, face and neck were rated under 
Diagnostic Code 7800.  The veteran does not have this type of 
scar.  Scars from burns were rated under Diagnostic Codes 
7801-7802.  The veteran does not have this type of scar.  
Scars which are superficial, poorly nourished, with repeated 
ulceration were rated under Diagnostic Code 7803.  The 
veteran does not have this type of scar.

Scars which are superficial, tender and painful on objective 
demonstration were rated as 10 percent disabling under 
Diagnostic Code 7804.  The veteran has been assigned a 10 
percent rating under this code.  This the maximum rating.  

In order to warrant a higher rating, the veteran may be rated 
under Diagnostic Code 7805.  Under that code, scars are rated 
based on the limitation of function of the part affected.  

Diagnostic Codes 5214 and 5215 rate impairment of the wrist.  
Diagnostic Code 5214 governs when there is ankylosis of the 
wrist and Diagnostic Code 5215 governs limitation of motion 
of the wrist.  

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  

The Court has indicated that ankylosis is "immobility and 
consolidation of a joint."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  In addition, ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Dorland's Illustrated Medical Dictionary 86 
(28th ed. 1994) as quoted in Colayong v. West, 12 Vet. App. 
524 (1999).

The veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 5215 even considering the DeLuca 
guidance.  The veteran does not have additional pain, 
weakness, fatigability, or incoordination.  He does not have 
functional impairment.  Moreover, he cannot get a higher 
rating under Diagnostic Code 5214 because he does not have 
ankylosis of the wrist; his wrist is not immobile.  Thus, 
under the former rating criteria, a rating in excess of 10 
percent is not warranted.  Rather, the veteran's ganglion 
cyst of the left wrist has appropriately been assigned no 
more than a 10 percent rating for a superficial and tender 
scar which is painful on objective demonstration.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

As of, August 30, 2002, the diagnostic codes governing 
scarring were amended.  The veteran, as noted, does not have 
a disfiguring scar of the head face or neck; a burn scar; or 
a scar which is superficial, poorly nourished, and with 
repeated ulceration.  Thus, Diagnostic codes 7800-7803 are 
not for application.  

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10-percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  

The 10 percent rating is still the maximum rating under 
Diagnostic Code 7804.  In order to warrant a higher rating, 
the veteran would need to meet the criteria under Diagnostic 
Code 7805.  Under the newly revised Diagnostic Code 7805, 
scars, other, are to be rated based on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2005).  

The affected anatomical area is the wrist.  The rating codes 
for the wrist have not changed.  Thus, a higher rating is not 
warranted on that basis, for the reasons previously stated.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
rating in excess of 10 percent for ganglion cyst of the left 
wrist.  


ORDER

Service connection for mechanical low back strain is granted.

An initial rating in excess of 10 percent for ganglion cyst 
of the left wrist is denied.  




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


